Citation Nr: 1507856	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-28 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for hearing loss in the left ear.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   

In the July 2010 VA Form 9, the Veteran requested a Board hearing.  However, in August 2011, he withdrew his hearing request. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2015 brief on appeal, the Veteran's representative asserted that the Veteran's left ear hearing loss had worsened since the last examination in 2010.  As the evidence reflects a possible worsening of the Veteran's left ear hearing loss since the last VA examination, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The RO should also obtain any VA treatment records dated from June 2010 to present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records showing treatment for the service-connected left ear hearing loss dated from June 2010 to present. 

2.  Schedule the Veteran for a VA audiometric examination to determine the severity of the service-connected left ear hearing loss.  

3.  Readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




